*771
ORDER

PER CURIAM.
Defendant appeals the judgment entered on his conviction by a jury of first degree robbery, § 569.020, RSMol986, and armed criminal action, § 571.015, RSMol986. He was sentenced by the court to consecutive prison terms of fifteen years and three years, respectively. He also appeals the motion court’s judgment denying Rule 29.15 post-conviction relief after an evidentiary hearing. We affirm.
Movant addresses no points on appeal to the denial of his Rule 29.15 motion for post-conviction relief; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).